977 F.2d 572
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dana S. GRAHAM, Plaintiff-Appellant,v.Joseph William KAESTNER;  Janie L. Edmonds;  Medford W.Howard; Joan Williams;  Iva R. Purdy;  Joel G. Clarke;James M. Lumpkin; Robert C. Burkholder, Jr.; Linwood T.Wells, Jr.;  Thomas N. Nance, Defendants-Appellees,andTheodore N.I. TONDROWSKI;  Christopher Hackman, Defendants.
No. 92-6798.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 22, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Dana S. Graham, Appellant Pro Se.
Harry Margerum Johnson, Jr., Stacy F. Garrett, III, Commonwealth's Attorney's Office, Richmond, Virginia;  Deborah Shea O'Toole, Cowan & Owen, Richmond, Virginia; Lee Melchor, Office of the Attorney General of Virginia, Richmond, Virginia;  Joseph William Kaestner, Kaestner, Spieth & Gays, Richmond, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Dana S. Graham appeals from the district court's order dismissing claims against nine of eleven defendants under Fed.  R. Civ. P. 12(b)(6) for failure to state a claim.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED